Citation Nr: 0800839	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO. 05-25 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for Hepatitis C, to include 
as due to herbicide (Agent Orange) exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active service from October 1969 to January 
1972, with service in Vietnam from November 1969 to January 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the claim of service connection 
for Hepatitis C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action, on his part, is required.


REMAND

The record indicates that the veteran served in Vietnam 
during the Vietnam era. Therefore, he is presumed to have 
been exposed to herbicides or Agent Orange. If a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, the following diseases shall be service 
connected if the requirements of 38 U.S.C.A. § 1116 and 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).

The veteran's diagnosis of Hepatitis C is not included on the 
list of presumptive diseases enumerated by the Secretary 
pursuant to the statute. 38 C.F.R. §§ 3.307, 3.309(e). 
Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to Agent Orange exposure with 
proof of direct causation. Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997). Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

A VA treatment record, dated in December 1985, shows a 
diagnosis of gall bladder disease versus chronic hepatitis. A 
December 1985 VA treatment record also shows a diagnosis of 
hepatomegaly exposure to Agent Orange, and a December 1985 
prescription form shows a diagnosis of hepatomegaly due to 
exposure to Agent Orange. A March 1986 VA Agent Orange 
examination report shows a diagnosis of hepatomegaly. March 
1998 and February 2000 VA treatment records show a history of 
liver damage due to Agent Orange. The record indicates that 
the veteran was first diagnosed with hepatitis C in June 1999 
as shown in a VA treatment record that revealed the veteran 
had positive hepatitis C virus.

As there is some indication in the claims file that the 
veteran has a hepatic disease that might be due to his 
herbicide (Agent Orange) exposure while in Vietnam, a VA 
medical opinion with review of the claims file or examination 
is necessary to determine whether the veteran's Hepatitis C 
was caused by his exposure to Agent Orange.

Accordingly, the RO/AMC should send the veteran's claims file 
to a physician who specializes in hepatic diseases to render 
an opinion as to whether the veteran's Hepatitis C is due to 
Agent Orange exposure. See 38 C.F.R. § 4.2 (If the findings 
on an examination report do not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.). The RO/AMC should 
arrange for the veteran to undergo examination if the 
designated physician is unable to provide the requested 
opinion without examining the veteran. 

Accordingly, the case is REMANDED for the following action:

1. The veteran's claims file will be sent 
to an appropriate VA physician, who will 
be requested to render an opinion as to 
whether the veteran's Hepatitis C is due 
to his herbicide (Agent Orange) exposure 
while in Vietnam. If the VA physician is 
not able to render an opinion without 
examination of the veteran, the veteran 
should be afforded a VA examination in 
relation to his claim for service 
connection for Hepatitis C, to include as 
due to Agent Orange exposure, to 
ascertain the nature and etiology of his 
Hepatitis C. Any and all indicated 
evaluations, studies and tests deemed 
necessary by the physician should be 
accomplished. The physician must review 
all pertinent records associated with the 
claims file, particularly the service 
medical records, the December 1985 VA 
treatment records that show a diagnosis 
of hepatomegaly that was secondary to 
Agent Orange exposure and also show a 
diagnosis of probable chronic hepatitis, 
and the March 1986 VA Agent Orange 
examination report that shows a diagnosis 
of hepatomegaly.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the physician for 
review in connection with the 
examination. 

2. The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claim, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) as to its 
notice and development. Following such 
development, the RO/AMC should review and 
readjudicate the claim. See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.). If any such action 
does not resolve the claim, the RO/AMC 
shall issue the appellant a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

